Citation Nr: 1451759	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44, to include whether the overpayment was validly created.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision issued by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma ("Muskogee Education Center"), which notified the Veteran that an overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 had been created.


FINDINGS OF FACT

1.  On a VA Form 22-1999 electronically received by VA on January 25, 2012, the University of the Incarnate Word in San Antonio, Texas, certified that the Veteran had been charged $7,495.00 for tuition and fees for 12 residence hours for the period of enrollment from January 9, 2012, to May 5, 2012.

2.  On a VA Form 22-1999 electronically received by VA on February 9, 2012, the University of the Incarnate Word in San Antonio, Texas, certified that the Veteran's status had changed and she had dropped 3 residence hours for the period of enrollment from January 9, 2012, to May 5, 2012; with this withdrawal, she was enrolled for 9 residence hours at this institution.

3.  In statements attached to a VA Form 21-4138 dated on February 8, 2012, and date-stamped as received by VA on February 9, 2012, the Veteran stated that she had dropped 1 class because of increased stress; attached to this form was a statement from a VA psychiatrist indicating that the Veteran was being treated for (non-service-connected) bipolar disorder, attention deficit hyperactivity disorder (ADHD), general anxiety disorder, and (service-connected) panic disorder.

4.  On a VA Form 22-1999 electronically received by VA on February 20, 2012, the University of the Incarnate Word in San Antonio, Texas, certified that the Veteran's status had changed and she had dropped 3 more residence hours for the period of enrollment from January 9, 2012, to May 5, 2012; with this withdrawal, she was enrolled for 6 residence hours at this institution.

5.  In a letter dated on February 23, 2012, the Veteran was notified by VA that it had been informed that she had withdrawn from 3 credit hours and, because this was her first course withdrawal, it was excused without needing an explanation from her as to why she withdrew.

6.  In a second letter dated on February 23, 2012, the Veteran was notified by VA that an overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 had been created.

7.  In statements on a VA Form 21-4138 dated on March 15, 2012, and date-stamped as received by VA that same day, the Veteran disagreed with the validity of the overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 and stated that she had withdrawn from 2 classes on the same day.

8.  In a letter dated on April 10, 2012, and date-stamped as received by VA on May 31, 2012, a VA psychiatrist stated that the Veteran recently had experienced worsening psychiatric symptoms and required ongoing medication adjustments.

9.  The Muskogee Education Center applied a one-time 6-credit hour exclusion for the Veteran's first reduction from 12 to 9 residence hours and accepted mitigating circumstances for her second reduction from 9 to 6 residence hours.

10.  After resolving any reasonable doubt in the Veteran's favor, the overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 was not validly created and the Veteran is entitled to waiver of recovery of this overpayment.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 have been met.  38 U.S.C.A. §§ 3311, 3313, 5302 (West 2002 & Supp. 2014); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965, 3.102, 21.4136, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  The VCAA generally is not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Waiver Claim

The Veteran has asserted that the Muskogee Education Center erred in notifying her in February 2012 that an overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 had been created.  She specifically contends that the Muskogee Education Center erroneously concluded that she owed $1,484.44 after applying a one-time 6-credit hour exclusion for her first reduction from 12 to 9 residence hours and accepting mitigating circumstances for her second reduction from 9 to 6 residence hours at the University of the Incarnate Word in San Antonio, Texas.  She also contends that, because her withdrawal from 2 classes was accomplished on the same day and was the result of worsening symptoms due to her service-connected panic disorder, she is entitled to waiver of recovery of the overpayment allegedly created.


Laws and Regulations

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009.  These regulations are codified at 38 C.F.R. §§ 21.9500-21.9770.  In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable to a Veteran who served at least 36 months of active duty after September 10, 2001, as in this case.  38 C.F.R. § 21.9640(a).  An overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.9695.

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background & Analysis

The Board finds that the evidence supports granting the Veteran's request for waiver of recovery of overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44.  The Veteran essentially contends that the Muskogee Education Center erred in finding that an overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 was created for the enrollment period from January 9, 2012, to May 5, 2012, because it applied a one-time 6-credit hour exclusion for the Veteran's first reduction from 12 to 9 residence hours and accepted mitigating circumstances for her second reduction from 9 to 6 residence hours.  The Veteran also essentially contends that, because this alleged overpayment was not validly created, she is entitled to a waiver of recovery of this debt.  The Board agrees.

With regard to the issue of whether the overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 was validly created, a review of the claims file indicates that, on a VA Form 22-1999 electronically received by VA on January 25, 2012, the University of the Incarnate Word in San Antonio, Texas, certified that the Veteran had been charged $7,495.00 for tuition and fees for 12 residence hours for the period of enrollment from January 9, 2012, to May 5, 2012.

On a VA Form 22-1999 electronically received by VA on February 9, 2012, the University of the Incarnate Word in San Antonio, Texas, certified that the Veteran's status had changed and she had dropped 3 residence hours for the period of enrollment from January 9, 2012, to May 5, 2012; with this withdrawal, she was enrolled for 9 residence hours at this institution.

In statements on a VA Form 21-4138 dated on February 8, 2012, and date-stamped as received by VA on February 9, 2012, the Veteran stated that she had dropped 1 classes because of increased stress and an inability for her professor to assist her in dealing with her increased stress.  Attached to this form was a statement from a VA psychiatrist indicating that the Veteran was being treated in a VA outpatient clinic for (non-service-connected) bipolar disorder, ADHD, general anxiety disorder, and (service-connected) panic disorder.  This VA psychiatrist also stated, "These diagnoses require [the Veteran] to meet in this clinic with a Mental Health provider at least once every 3 months - when stable - and may lead to acute exacerbation of symptoms at unforeseen times."

On a VA Form 22-1999 electronically received by VA on February 20, 2012, the University of the Incarnate Word in San Antonio, Texas, certified that the Veteran's status had changed and she had dropped 3 residence hours for the period of enrollment from January 9, 2012, to May 5, 2012; with this withdrawal, she was enrolled for 6 residence hours at this institution.

In a letter dated on February 23, 2012, the Veteran was notified by VA that it had been informed that she had withdrawn from 3 credit hours and, because this was her first course withdrawal, it was excused without needing an explanation as to why she withdrew.  (The Board notes parenthetically that there are a number of clerical errors in this letter, most significantly a statement that "you withdrew from -3 credit hours," compounding the confusion that the Veteran feels regarding the validity of the alleged overpayment.)

In a second letter dated on February 23, 2012, the Veteran was notified by VA that an overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 had been created.

In statements on a VA Form 21-4138 dated on March 15, 2012, and date-stamped as received by VA that same day, the Veteran disagreed with the validity of the overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 and stated that she had withdrawn from 2 classes on the same day.

In a letter dated on April 10, 2012, and date-stamped as received by VA on May 31, 2012, a VA psychiatrist confirmed that the Veteran was being treated in a VA outpatient treatment clinic for (non-service-connected) bipolar disorder, ADHD, general anxiety disorder, and (service-connected) panic disorder and the Veteran recently had experienced worsening symptoms and required ongoing medication adjustments.  Addressing the Veteran directly in her letter, this VA psychiatrist stated, "In the last 5 months you have been seen more frequently, once monthly, as you have experienced a roughening of symptoms and have required medication adjustments which are ongoing."

In statements on a May 2012 Statement of the Case (SOC), VA personnel at the Muskogee Education Center stated:

Claimant was enrolled in 12 hours for the period January 9 through May 5, 2012.  Her school reported she withdrew from 3 hours effective February 7, 2012; and withdrew from an additional 3 hours on February 16, 2012.  VA applied the one-time 6 credit hour exclusion for the first reduction and accepted mitigating circumstances for the second reduction.

It is not clear to the Board why the Muskogee Education Center concluded that an overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 was validly created.  First, the Board notes that a one-time 6 credit hour exclusion was applied for the Veteran's first reduction from 12 to 9 residence hours for the enrollment period from January 9, 2012, through May 5, 2012 (as the Muskogee Education Center noted in the May 2012 SOC).  See 38 C.F.R. § 21.4136(d) (2014).  This regulation provides that "VA will consider that mitigating circumstances exist with respect to courses totaling not more than six semester hours or the equivalent" without requiring Veterans to submit evidence of mitigating circumstances.   Id. (emphasis added).  In other words, Veterans who withdraw for the first time from an educational course paid for using Post-9/11 GI Bill (Chapter 33) education benefits are entitled to receive one-time forgiveness of educational debt of up to 6 total credit hours without being required to present evidence of mitigating circumstances in order to avoid being required to repay the overpayment created by this withdrawal.  In this case, the Muskogee Education Center applied this exception to the rules governing overpayment of education benefits to the Veteran's initial withdrawal from 3 residence hours which was reported to VA electronically on February 9, 2012.  Once this exclusion was applied for the Veteran's first withdrawal, it was no longer available for her second withdrawal reported to VA electronically on February 20, 2012.

Second, the Board notes that the Muskogee Education Center accepted the Veteran's mitigating circumstances with respect to her second withdrawal from 3 residence hours which was reported to VA electronically on February 20, 2012.  In this case, the Veteran's mitigating circumstances clearly met the representative criteria for excusing repayment of educational debt found in 38 C.F.R. § 21.4136(b)(1) (illness of the individual).  See 38 C.F.R. § 21.4136(b)(1) (2014).  VA employees at the Muskogee Education Center correctly noted in the May 2012 SOC that the Veteran's mitigating circumstances had been accepted for her second reduction from 9 to 6 residence hours for the enrollment period from January 9, 2012, through May 5, 2012.  It is not clear to the Board why the Muskogee Education Center subsequently concluded in the May 2012 SOC that any overpayment of Post-9/11 GI Bill (Chapter 33) education benefits still existed.  It also is not clear to the Board why the Muskogee Education Center issued 2 different letters to the Veteran dated on February 23, 2012, notifying her that her first reduction had been excused but her second reduction had resulted in an overpayment.  If, in fact, VA already had accepted her mitigating circumstances regarding the second reduction, then no overpayment was created.  It finally is not clear to the Board why the Muskogee Education Center did not apply the one-time 6 credit hour exclusion for both of the Veteran's reductions because notice of the second reduction was received electronically on February 20, 2012, 3 days prior to the Muskogee Education Center's first notice to the Veteran regarding the alleged overpayment and because the Veteran's total reductions equaled 6 credit hours.  See 38 C.F.R. § 21.4136(d).

Nevertheless, the Veteran has argued correctly that, since her first withdrawal of 3 hours was excused based on a one-time forgiveness of repayment of educational debt when withdrawal from an educational course occurs for the first time, and since her second withdrawal of 3 hours was excused based on mitigating circumstances, there remains no valid overpayment of Post-9/11 GI Bill (Chapter 33) education benefits.  In other words, the Veteran argues that both of her reductions in credit hours for the period of enrollment from January 9, 2012, to May 5, 2012, fall under recognized exceptions to VA recovery of overpayment of Post-9/11 GI Bill (Chapter 33) education benefits found in the relevant regulations governing payment of such benefits.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that waiver of recovery of overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 is granted.  See also 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to waiver of recovery of overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $1,484.44 is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


